Exhibit 10.1

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (the “Agreement”), dated as of December 20, 2018 (the
“Execution Date”), is entered into by and between APTEVO THERAPEUTICS, INC., a
Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC, an
Illinois limited liability company (the “Investor”).  Capitalized terms used
herein and not otherwise defined herein are defined in Section 1 hereof.

 

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Thirty Five Million Dollars ($35,000,000.00) (the “Commitment Amount”) of
the Company’s common stock, par value $0.001 per share (the “Common Stock”). The
shares of Common Stock to be purchased hereunder are referred to herein as the
“Purchase Shares”. 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.

CERTAIN DEFINITIONS.  

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a) “Accelerated Purchase Date” means, with respect to any Accelerated Purchase
(as defined below) made pursuant to Section 2(b) hereof, the Business Day
immediately following the applicable Purchase Date with respect to the
corresponding Regular Purchase referred to in clause (i) of the second sentence
of Section 2(a) hereof.

 

(b)“Accelerated Purchase Floor Price” means $1.50, which shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction and, effective upon the consummation of any
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Accelerated Purchase Floor Price shall mean the lower
of (i) the adjusted price and (ii) $1.50.

 

(c)“Accelerated Purchase Minimum Price Threshold” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, any minimum per share
price threshold set forth in the applicable Accelerated Purchase Notice.

 

(d)“Accelerated Purchase Notice” means, with respect to an Accelerated Purchase
made pursuant to Section 2(b) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to purchase the applicable
Accelerated Purchase Share Amount at the Accelerated Purchase Price on the
Accelerated Purchase Date for such Accelerated Purchase in accordance with this
Agreement, and specifying any Accelerated Purchase Minimum Price Threshold
determined by the Company.

 

(e)“Accelerated Purchase Price” means, with respect to an Accelerated Purchase
made pursuant to Section 2(b) hereof, the lower of (i) ninety-six percent (96%)
of the VWAP for the period beginning at 9:30:01 a.m., Eastern time, on the
applicable Accelerated Purchase Date, or such other time publicly announced by
Principal Market as the official open (or commencement) of trading on the
Principal Market on such applicable Accelerated Purchase Date (the “Accelerated
Purchase Commencement Time”), and ending at the earliest of (A) 4:00:00 p.m.,
Eastern time, on such applicable Accelerated Purchase Date,

302633804 v6

194229821 v2

--------------------------------------------------------------------------------

 

or such other time publicly announced by Principal Market as the official close
of trading on the Principal Market on such applicable Accelerated Purchase Date,
(B) such time, from and after the Accelerated Purchase Commencement Time for
such Accelerated Purchase, that total number (or volume) of shares of Common
Stock traded on the Principal Market has exceeded the applicable Accelerated
Purchase Share Volume Maximum, and (C) such time, from and after the Accelerated
Purchase Commencement Time for such Accelerated Purchase, that the Sale Price
has fallen below the applicable Accelerated Purchase Minimum Price Threshold
(such earliest of (i)(A), (i)(B) and (i)(C) above, the “Accelerated Purchase
Termination Time”), and (ii) the Closing Sale Price of the Common Stock on such
applicable Accelerated Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

(f)“Accelerated Purchase Share Amount” means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor in an Accelerated
Purchase Notice, which number of Purchase Shares shall not exceed the lesser of
(i) 300% of the number of Purchase Shares directed by the Company to be
purchased by the Investor pursuant to the corresponding Regular Purchase Notice
for the corresponding Regular Purchase referred to in clause (i) of the second
sentence of Section 2(b) hereof (subject to the Purchase Share limitations
contained in Section 2(b) hereof) and (ii) an amount equal to (A) the
Accelerated Purchase Share Percentage multiplied by (B) the total number (or
volume) of shares of Common Stock traded on the Principal Market during the
period on the applicable Accelerated Purchase Date beginning at the Accelerated
Purchase Commencement Time for such Accelerated Purchase and ending at the
Accelerated Purchase Termination Time for such Accelerated Purchase.

 

(g)“Accelerated Purchase Share Percentage” means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, thirty percent (30%).

 

(h)“Accelerated Purchase Share Volume Maximum” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, a number of shares of
Common Stock equal to (i) the applicable Accelerated Purchase Share Amount to be
purchased by the Investor pursuant to the applicable Accelerated Purchase Notice
for such Accelerated Purchase, divided by (ii) the Accelerated Purchase Share
Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

(i)“Additional Accelerated Purchase Date” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(c) hereof, the Business Day (i)
that is the Accelerated Purchase Date with respect to the corresponding
Accelerated Purchase referred to in Section 2(b) hereof and (ii) on which the
Investor receives, prior to 1:00 p.m., Eastern time, on such Business Day, a
valid Additional Accelerated Purchase Notice for such Additional Accelerated
Purchase in accordance with this Agreement.

 

(j)“Additional Accelerated Purchase Floor Price” means $1.50, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Additional Accelerated Purchase
Floor Price shall mean the lower of (i) the adjusted price and (ii) $1.00.

 

(k)“Additional Accelerated Purchase Minimum Price Threshold” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(c) hereof, any
minimum per share price threshold set forth in the applicable Additional
Accelerated Purchase Notice.

 

 

-2-

194229821 v2

--------------------------------------------------------------------------------

 

(l)“Additional Accelerated Purchase Notice” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(c) hereof, an irrevocable
written notice from the Company to the Investor directing the Investor to
purchase the applicable Additional Accelerated Purchase Share Amount at the
Additional Accelerated Purchase Price for such Additional Accelerated Purchase
in accordance with this Agreement.

 

(m)“Additional Accelerated Purchase Price” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(b) hereof, the lower of (i)
ninety-six percent (96%) of the VWAP for the period on the applicable Additional
Accelerated Purchase Date, beginning at the latest of (A) the applicable
Accelerated Purchase Termination Time with respect to the corresponding
Accelerated Purchase referred to in Section 2(b) hereof on such Additional
Accelerated Purchase Date, (B) the applicable Additional Accelerated Purchase
Termination Time with respect to the most recently completed prior Additional
Accelerated Purchase on such Additional Accelerated Purchase Date, as
applicable, and (C) the time at which all Purchase Shares subject to all prior
Accelerated Purchases and Additional Accelerated Purchases (as applicable),
including, without limitation, those that have been effected on the same
Business Day as the applicable Additional Accelerated Purchase Date with respect
to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement (such latest of (i)(A), (i)(B) and (i)(C) above, the “Additional
Accelerated Purchase Commencement Time”), and ending at the earliest of (X) 4:00
p.m., Eastern time, on such Additional Accelerated Purchase Date, or such other
time publicly announced by Principal Market as the official close of trading on
the Principal Market on such Additional Accelerated Purchase Date, (Y) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that total number (or volume) of shares of
Common Stock traded on the Principal Market has exceeded the applicable
Additional Accelerated Purchase Share Volume Maximum, and (Z) such time, from
and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (if any)
(such earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).

 

(n)“Additional Accelerated Purchase Share Amount” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the number
of Purchase Shares directed by the Company to be purchased by the Investor on an
Additional Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 300% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to in
Section 2(c) hereof (subject to the Purchase Share limitations contained in
Section 2(a) hereof) and (ii) an amount equal to (A) the Additional Accelerated
Purchase Share Percentage multiplied by (B) the total number (or volume) of
shares of Common Stock traded on the Principal Market during the period on the
applicable Additional Accelerated Purchase Date beginning at the Additional
Accelerated Purchase Commencement Time for such Additional Accelerated Purchase
and ending at the Additional Accelerated Purchase Termination Time for such
Additional Accelerated Purchase.

 

(o)“Additional Accelerated Purchase Share Percentage” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, thirty
percent (30%).

 

(p)“Additional Accelerated Purchase Share Volume Maximum” means, with respect to
an Additional Accelerated Purchase made pursuant to Section 2(c) hereof, a
number of shares of Common Stock equal to (i) the applicable Additional
Accelerated Purchase Share Amount properly directed by the Company to be
purchased by the Investor in the applicable Additional Accelerated Purchase
Notice for such Additional Accelerated Purchase, divided by (ii) the Additional
Accelerated Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction)

 

-3-

194229821 v2

--------------------------------------------------------------------------------

 

 

(q)“Alternate Adjusted Regular Purchase Share Limit” means, with respect to a
Regular Purchase made pursuant to Section 2(a) hereof, the maximum number of
Purchase Shares which, taking into account the applicable per share Purchase
Price therefor calculated in accordance with this Agreement, would enable the
Company to deliver to the Investor, on the applicable Purchase Date for such
Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal to, or
as closely approximating without exceeding, One Hundred Thousand Dollars
($100,000).

 

(r)“Available Amount” means, initially, Thirty-Five Million Dollars
($35,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases Purchase Shares pursuant to Section 2
hereof.

 

(s)“Average Price” means a price per Purchase Share (rounded to the nearest
tenth of a cent) equal to the quotient obtained by dividing (i) the aggregate
gross purchase price paid by the Investor for all Purchase Shares purchased
pursuant to this Agreement, by (ii) the aggregate number of Purchase Shares
issued pursuant to this Agreement.

 

(t)“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

 

 

(u)“Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

 

(v)“Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

(w)“Closing Sale Price” means, for any security as of any date, the last closing
sale price for such security on the Principal Market as reported by the
Principal Market.

 

(x)“Commencement” means the satisfaction of the conditions set forth in Sections
7 and 8 hereof.

 

(y)“Commencement Date” means the date on which the satisfaction of the
conditions set forth in Sections 7 and 8 hereof has taken place.

 

(z)“Confidential Information” means any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without

 

-4-

194229821 v2

--------------------------------------------------------------------------------

 

a breach of such third party’s obligations of confidentiality; (v) is
independently developed by the receiving party without use of or reference to
the disclosing party’s Confidential Information, as shown by documents and other
competent evidence in the receiving party’s possession; or (vi) is required by
law to be disclosed by the receiving party, provided that the receiving party
gives the disclosing party prompt written notice of such requirement prior to
such disclosure and assistance in obtaining an order protecting the information
from public disclosure.

 

(aa)“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

(bb)“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

(cc)“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company, once a DWAC notice is received, to the
Investor’s or its designee’s specified Deposit/Withdrawal at Custodian (DWAC)
account with DTC under its Fast Automated Securities Transfer (FAST) Program, or
any similar program hereafter adopted by DTC performing substantially the same
function.

 

(dd)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(ee)“Floor Price” means $1.00, which shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction and, effective upon the consummation of any
such reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price and (ii) $1.00.

 

(ff)“Fully Adjusted Regular Purchase Share Limit” means, with respect to any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(a) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment thereto made pursuant to Section 2(a) hereof for or in respect of
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

 

 

(gg)“Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.

 

-5-

194229821 v2

--------------------------------------------------------------------------------

 

 

(hh)“Maturity Date” means the first day of the month immediately following the
thirty-six (36) month anniversary of the Commencement Date.

 

(ii)“PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
fifth (5th) Business Day immediately prior to the filing of any post-effective
amendment to the Registration Statement (as defined herein) or New Registration
Statement (as such term is defined in the Registration Rights Agreement), and
ending at 9:30 a.m., Eastern time, on the Business Day immediately following,
the effective date of any post-effective amendment to the Registration Statement
(as defined herein) or New Registration Statement (as such term is defined in
the Registration Rights Agreement).

 

(jj)“Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(kk)“Principal Market” means The Nasdaq Global Select Market (or any nationally
recognized successor thereto); provided, however, that in the event the
Company’s Common Stock is ever listed or traded on the Nasdaq Global Market, The
Nasdaq Capital Market, the New York Stock Exchange, the NYSE American, the NYSE
Arca, the OTC Bulletin Board, or the OTCQX or OTCQB operated by the OTC Markets
Group, Inc. (or any nationally recognized successor to any of the foregoing),
then the “Principal Market” shall mean such other market or exchange on which
the Company’s Common Stock is then listed or traded.

 

(ll)“Prospectus Supplement” means any prospectus supplement to any Prospectus
filed with the SEC pursuant to Rule 424(b) under the Securities Act in
connection with the transactions contemplated by this Agreement, including the
documents and information incorporated by reference therein.

 

(mm)“Purchase Amount” means, with respect to any Regular Purchase, any
Accelerated Purchase or any Additional Accelerated Purchase made hereunder, as
applicable, the portion of the Available Amount to be purchased by the Investor
pursuant to Section 2 hereof.

 

(nn)“Purchase Date” means, with respect to a Regular Purchase made pursuant to
Section 2(a) hereof, the Business Day on which the Investor receives, after 4:00
p.m., Eastern time, but prior to 7:00 p.m., Eastern time, on such Business Day,
a valid Regular Purchase Notice for such Regular Purchase in accordance with
this Agreement.

 

(oo)“Purchase Price” means, with respect to any Regular Purchase made pursuant
to Section 2(a) hereof, the lower of: (i) the lowest Sale Price on the
applicable Purchase Date for such Regular Purchase and (ii) the arithmetic
average of the three (3) lowest Closing Sale Prices for the Common Stock during
the ten (10) consecutive Business Days prior to the Purchase Date for such
Regular Purchase (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction that occurs on or after the date of this Agreement).

 

 

(pp)“Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the applicable Purchase Date for such Regular Purchase.

 

(qq)“Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

 

-6-

194229821 v2

--------------------------------------------------------------------------------

 

 

(rr)“SEC” means the U.S. Securities and Exchange Commission.

 

(ss)“Securities” means, collectively, the Purchase Shares and the Commitment
Shares (as defined below).

 

(tt)“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 

 

(uu)“Subsidiary” means any Person the Company wholly owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

 

(vv)“Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

(ww)“Transfer Agent” means Broadridge Financial Solutions, Inc., or such other
Person who is then serving as the transfer agent for the Company in respect of
the Common Stock.

 

(xx)“VWAP” means in respect of an Accelerated Purchase Date and an Additional
Accelerated Purchase Date, as applicable, the volume weighted average price of
the Common Stock on the Principal Market, as reported on the Principal Market or
by another reputable source such as Bloomberg, L.P.

2.PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right, but not the obligation, to sell to the Investor, in the Company’s
sole and absolute discretion, and the Investor has the obligation to purchase
from the Company, Purchase Shares as follows:

(a)Commencement of Regular Sales of Common Stock. Beginning on the Commencement
Date and thereafter, the Company shall have the right, but not the obligation,
to direct the Investor, by its delivery to the Investor of a Regular Purchase
Notice from time to time, to purchase up to One Hundred Thousand (100,000)
Purchase Shares, subject to adjustment as set forth below in this Section 2(a)
(such maximum number of Purchase Shares, as may be adjusted from time to time,
the “Regular Purchase Share Limit”), at the Purchase Price on the Purchase Date
(each such purchase a “Regular Purchase”); provided, however, that (i) the
Regular Purchase Share Limit shall be increased to One Hundred Twenty-Five
Thousand (125,000) Purchase Shares, if the Closing Sale Price of the Common
Stock on the applicable Purchase Date is not below $2.00, (ii) the Regular
Purchase Share Limit shall be increased to One Hundred Fifty Thousand (150,000)
Purchase Shares, if the Closing Sale Price of the Common Stock on the applicable
Purchase Date is not below $3.00 (iii) the Regular Purchase Share Limit shall be
increased to Two Hundred Thousand (200,000) Purchase Shares, if the Closing Sale
Price of the Common Stock on the applicable Purchase Date is not below $4.00
(all of which share and dollar amounts shall be appropriately proportionately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction; provided that if, after giving effect to the
full proportionate adjustment to the Regular Purchase Share Limit therefor, the
Fully Adjusted Regular Purchase Share Limit then in effect would preclude the
Company from delivering to the Investor a Regular Purchase Notice hereunder for
a Purchase Amount (calculated by multiplying (X) the number of Purchase Shares
equal to the Fully Adjusted

 

-7-

194229821 v2

--------------------------------------------------------------------------------

 

Regular Purchase Share Limit, by (Y) the Purchase Price per Purchase Share
covered by such Regular Purchase Notice on the applicable Purchase Date
therefor) equal to or greater than One Hundred Thousand Dollars ($100,000), the
Regular Purchase Share Limit for such Regular Purchase Notice shall not be fully
adjusted to equal the applicable Fully Adjusted Regular Purchase Share Limit,
but rather the Regular Purchase Share Limit for such Regular Purchase Notice
shall be adjusted to equal the applicable Alternate Adjusted Regular Purchase
Share Limit as of the applicable Purchase Date for such Regular Purchase
Notice); and provided, further, however, that the Investor’s committed
obligation under any single Regular Purchase, other than any Regular Purchase
with respect to which an Alternate Adjusted Regular Purchase Share Limit shall
apply, shall not exceed Two Million and Dollars ($2,000,000) and provided,
further, however, that the parties may mutually agree to increase the Regular
Purchase Share Limit. If the Company delivers any Regular Purchase Notice for a
Purchase Amount in excess of the limitations contained in the immediately
preceding sentence, such Regular Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Regular Purchase Notice exceeds the number of Purchase Shares which the Company
is permitted to include in such Regular Purchase Notice in accordance herewith,
and the Investor shall have no obligation to purchase such excess Purchase
Shares in respect of such Regular Purchase Notice; provided, however, that the
Investor shall remain obligated to purchase the number of Purchase Shares which
the Company is permitted to include in such Regular Purchase Notice. The Company
may deliver multiple Regular Purchase Notices to the Investor in a day as often
as every Business Day, so long as the Company has not failed to deliver Purchase
Shares for the most recent prior Regular Purchase. Notwithstanding the
foregoing, the Company shall not deliver a Regular Purchase Notice to the
Investor (i) on any Purchase Date that the Closing Sale Price of the Common
Stock is less than the Floor Price or (ii) during the PEA Period.

 

(b)Accelerated Purchases.  Subject to the terms and conditions of this
Agreement, from and after the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(a) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of an Accelerated Purchase Notice from time to time in accordance
with this Agreement, to purchase the applicable Accelerated Purchase Share
Amount at the Accelerated Purchase Price on the Accelerated Purchase Date
therefor in accordance with this Agreement (each such purchase, an “Accelerated
Purchase”). The Company may deliver an Accelerated Purchase Notice to the
Investor only on a Purchase Date on which (i) the Company also properly
submitted a Regular Purchase Notice providing for a Regular Purchase of a number
of Purchase Shares not less than the Regular Purchase Share Limit then in effect
on such Purchase Date in accordance with this Agreement (including, without
limitation, giving effect to any automatic increase to the Regular Purchase
Share Limit as a result of the Closing Sale Price of the Common Stock exceeding
certain thresholds set forth in Section 2(b) above on such Purchase Date and any
other adjustments to the Regular Purchase Share Limit, in each case pursuant to
Section 2(b) above) and (ii) the Closing Sale Price of the Common Stock is not
less than the Accelerated Purchase Floor Price. If the Company delivers any
Accelerated Purchase Notice directing the Investor to purchase an amount of
Purchase Shares that exceeds the Accelerated Purchase Share Amount that the
Company is then permitted to include in such Accelerated Purchase Notice, such
Accelerated Purchase Notice shall be void ab initio to the extent of the amount
by which the number of Purchase Shares set forth in such Accelerated Purchase
Notice exceeds the Accelerated Purchase Share Amount that the Company is then
permitted to include in such Accelerated Purchase Notice (which shall be
confirmed in an Accelerated Purchase Confirmation), and the Investor shall have
no obligation to purchase such excess Purchase Shares in respect of such
Accelerated Purchase Notice; provided, however, that the Investor shall remain
obligated to purchase the Accelerated Purchase Share Amount which the Company is
permitted to include in such Accelerated Purchase Notice; and provided, further,
however, that the parties may mutually agree to increase the Accelerated
Purchase Share Amount applicable to any Accelerated Purchase, and all of the
Purchase Shares subject to such increased Accelerated Purchase shall be
purchased by the Investor at the Accelerated Purchase Price for such increased
Accelerated Purchase in accordance with this Agreement. Within one (1) Business
Day after completion of each Accelerated Purchase Date for an Accelerated
Purchase, the Investor

 

-8-

194229821 v2

--------------------------------------------------------------------------------

 

will provide to the Company a written confirmation of such Accelerated Purchase
setting forth the applicable Accelerated Purchase Share Amount and Accelerated
Purchase Price for such Accelerated Purchase (each, an “Accelerated Purchase
Confirmation”). Notwithstanding the foregoing, the Company shall not deliver any
Accelerated Purchase Notices during the PEA Period.

(c)Additional Accelerated Purchases.  Subject to the terms and conditions of
this Agreement, beginning one (1) Business Day following the Commencement Date
and thereafter, in addition to purchases of Purchase Shares as described in
Section 2(a) and Section 2(b) above, the Company shall also have the right, but
not the obligation, to direct the Investor, by its timely delivery to the
Investor of an Additional Accelerated Purchase Notice on an Additional
Accelerated Purchase Date in accordance with this Agreement, to purchase the
applicable Additional Accelerated Purchase Share Amount at the applicable
Additional Accelerated Purchase Price therefor in accordance with this Agreement
(each such purchase, an “Additional Accelerated Purchase”). The Company may
deliver multiple Additional Accelerated Purchase Notices to the Investor on an
Additional Accelerated Purchase Date; provided, however, that the Company may
deliver an Additional Accelerated Purchase Notice to the Investor only (i) on a
Business Day that is also the Accelerated Purchase Date for an Accelerated
Purchase with respect to which the Company properly submitted to the Investor an
Accelerated Purchase Notice in accordance with this Agreement on the applicable
Purchase Date for a Regular Purchase of a number of Purchase Shares not less
than the Regular Purchase Share Limit then in effect in accordance with this
Agreement (including, without limitation, giving effect to any automatic
increase to the Regular Purchase Share Limit as a result of the Closing Sale
Price of the Common Stock exceeding certain thresholds set forth in Section 2(b)
above on such Purchase Date and any other adjustments to the Regular Purchase
Share Limit, in each case pursuant to Section 2(b) above), (ii) if the Closing
Sale Price of the Common Stock on the Business Day immediately preceding the
Business Day on which such Additional Accelerated Purchase Notice is delivered
is not less than the Additional Accelerated Purchase Floor Price, and (iii) if
all Purchase Shares subject to all prior Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases, including, without limitation,
those that have been effected on the same Business Day as the applicable
Additional Accelerated Purchase Date with respect to which the applicable
Additional Accelerated Purchase relates, have theretofore been received by the
Investor as DWAC Shares in accordance with this Agreement. If the Company
delivers any Additional Accelerated Purchase Notice directing the Investor to
purchase an amount of Purchase Shares that exceeds the Additional Accelerated
Purchase Share Amount that the Company is then permitted to include in such
Additional Accelerated Purchase Notice in accordance with the terms of this
Agreement, such Additional Accelerated Purchase Notice shall be void ab initio
to the extent of the amount by which the number of Purchase Shares set forth in
such Additional Accelerated Purchase Notice exceeds the Additional Accelerated
Purchase Share Amount that the Company is then permitted to include in such
Additional Accelerated Purchase Notice in accordance with the terms of this
Agreement (which shall be confirmed in an Additional Accelerated Purchase
Confirmation (defined below)), and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Additional Accelerated
Purchase Notice; provided, however, that the Investor shall remain obligated to
purchase the Additional Accelerated Purchase Share Amount which the Company is
permitted to include in such Additional Accelerated Purchase Notice; and
provided, further, however, that the parties may mutually agree to increase the
Additional Accelerated Purchase Share Amount applicable to any Additional
Accelerated Purchase, and all of the Purchase Shares subject to such increased
Additional Accelerated Purchase shall be purchased by the Investor at the
Additional Accelerated Purchase Price for such increased Additional Accelerated
Purchase in accordance with this Agreement. Within one (1) Business Day after
completion of each Additional Accelerated Purchase Date, the Investor will
provide to the Company a written confirmation of each Additional Accelerated
Purchase on such Additional Accelerated Purchase Date setting forth the
applicable Additional Accelerated Purchase Share Amount and Additional
Accelerated Purchase Price for each such Additional Accelerated Purchase on such
Additional Accelerated Purchase Date (each, an “Additional Accelerated Purchase
Confirmation”).

 

-9-

194229821 v2

--------------------------------------------------------------------------------

 

(d) Payment for Purchase Shares.    For each Regular Purchase, Accelerated
Purchase and Additional Accelerated Purchase, the Investor shall pay to the
Company an amount equal to the Purchase Amount with respect to such Regular
Purchase, Accelerated Purchase Additional Accelerated Purchase, as the case may
be, as full payment for such Purchase Shares via wire transfer of immediately
available funds on the same Business Day that the Investor receives such
Purchase Shares, if such Purchase Shares are received by the Investor before
1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. If the Company or
the Transfer Agent shall fail for any reason or for no reason to electronically
transfer any Purchase Shares as DWAC Shares submitted by the Investor or its
agent in respect of any Regular Purchase, Accelerated Purchase or Additional
Accelerated Purchase (as applicable) within two (2) Business Days following the
receipt by the Company of the Purchase Price, Accelerated Purchase Price or
Additional Accelerated Purchase Price, respectively, therefor in compliance with
this Section 2(d), and if on or after such two Business Days the Investor
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Investor of such Purchase Shares that
the Investor anticipated receiving from the Company in respect of such Regular
Purchase, Accelerated Purchase or Additional Accelerated Purchase (as
applicable), then the Company shall, within two (2) Business Days after the
Investor’s request, either (i) pay cash to the Investor in an amount equal to
the Investor’s total purchase price (including customary brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Cover Price”), at
which point the Company’s obligation to deliver such Purchase Shares as DWAC
Shares shall terminate, or (ii) promptly honor its obligation to deliver to the
Investor such Purchase Shares as DWAC Shares and pay cash to the Investor in an
amount equal to the excess (if any) of the Cover Price over the total Purchase
Amount paid by the Investor pursuant to this Agreement for all of the Purchase
Shares to be purchased by the Investor in connection with such purchases.  The
Company shall not issue any fraction of a share of Common Stock upon any Regular
Purchase, Accelerated Purchase or Additional Accelerated Purchase.  If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up or down to
the nearest whole share. All payments made under this Agreement shall be made in
lawful money of the United States of America or wire transfer of immediately
available funds to such account as the Company may from time to time designate
by written notice in accordance with the provisions of this Agreement. Whenever
any amount expressed to be due by the terms of this Agreement is due on any day
that is not a Business Day, the same shall instead be due on the next succeeding
day that is a Business Day.

(e)Compliance with Rules of Principal Market.  

(i)Exchange Cap.  Subject to Section 2(e)(ii) below, the Company shall not issue
or sell any shares of Common Stock pursuant to this Agreement, and the Investor
shall not purchase or acquire any shares of Common Stock pursuant to this
Agreement, to the extent that after giving effect thereto, the aggregate number
of shares of Common Stock that would be issued pursuant to this Agreement and
the transactions contemplated hereby would exceed 4,538,320 shares of Common
Stock, representing 19.99% of the shares of Common Stock outstanding on the date
of this Agreement  (which number of shares shall be reduced, on a
share-for-share basis, by the number of shares of Common Stock issued or
issuable pursuant to any transaction or series of transactions that may be
aggregated with the transactions contemplated by this Agreement under applicable
rules of the Nasdaq Global Select Market or any other Principal Market on which
the Common Stock may be listed or quoted) (the “Exchange Cap”), unless and until
the Company elects to solicit stockholder approval of the issuance of Common
Stock as contemplated by this Agreement and the stockholders of the Company have
in fact approved such issuance in accordance with the applicable rules and
regulations of the Nasdaq Global Select Market, any other Principal Market on
which the Common Stock may be listed or quoted, and the Company’s Certificate of
Incorporation, as amended (the “Certificate of Incorporation”), and the
Company’s Amended and Restated Bylaws, as amended (the “Bylaws”). For the
avoidance of doubt, the Company may, but shall be under no obligation to,
request its stockholders to approve the issuance of Common Stock as contemplated
by this Agreement;

 

-10-

194229821 v2

--------------------------------------------------------------------------------

 

provided, that if stockholder approval is not obtained in accordance with this
Section 2(e)(i), the Exchange Cap shall be applicable for all purposes of this
Agreement and the transactions contemplated hereby at all times during the term
of this Agreement (except as set forth in Section 2(e)(ii) below).

(ii)At-Market Transaction.  Notwithstanding Section 2(e)(i) above and subject to
the prior approval of the Nasdaq Global Select Market or any other Principal
Market on which the Common Stock may be listed or quoted (to the extent
required), the Exchange Cap shall not be applicable for any purposes of this
Agreement and the transactions contemplated hereby, solely to the extent that
(and only for so long as) the Average Price shall equal or exceed the Base Price
and in accordance with any other applicable rules of the Nasdaq Global Select
Market or any other Principal Market on which the Common Stock may be listed or
quoted (it being hereby acknowledged and agreed that the Exchange Cap shall be
applicable for all purposes of this Agreement and the transactions contemplated
hereby at all other times during the term of this Agreement, unless the
stockholder approval referred to in Section 2(e)(i) is obtained). “Base Price”
means a price per Purchase Share equal to the sum of (i) the Signing Market
Price and (ii) $0.10 (subject to adjustment for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction that occurs on or after the date of this Agreement).
“Signing Market Price” means $1.40, representing the closing price of the Common
Stock on The Nasdaq Global Select Market on the date of this Agreement. 

(iii)General.  The Company shall not issue any Securities pursuant to this
Agreement if such issuance would reasonably be expected to result in (A) a
violation of the Securities Act or (B) a breach of the rules and regulations of
the Principal Market. The provisions of this Section 2(e) shall be implemented
in a manner otherwise than in strict conformity with the terms hereof only if
necessary to ensure compliance with the Securities Act and the rules and
regulations of the Principal Market.

(f)Beneficial Ownership Limitation.  Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding Common Stock (the “Beneficial
Ownership Limitation”). Upon the written or oral request of the Investor, the
Company shall promptly (but not later than 24 hours) confirm orally or in
writing to the Investor the amount of Common Stock then outstanding. The
Investor and the Company shall each cooperate in good faith in the
determinations required hereby and the application hereof. The Investor shall
promptly confirm orally or in writing to the Company the total number of shares
beneficially held by it and its affiliates from time to time and the Investor’s
written certification to the Company of the applicability of the Beneficial
Ownership Limitation, and the resulting effect thereof hereunder at any time,
shall be conclusive with respect to the applicability thereof and such result
absent manifest error.

3.INVESTOR'S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the Execution
Date and as of the Commencement Date:

 

(a)Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

 

-11-

194229821 v2

--------------------------------------------------------------------------------

 

(b)Accredited Investor Status.  The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(c)Investment Purpose. The Investor is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other Persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Investor’s right to sell the
Securities at any time pursuant to the Registration Statement described herein
or otherwise in compliance with applicable federal and state securities laws).
The Investor is acquiring the Securities hereunder in the ordinary course of its
business.  The Investor understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and the Investor's compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

 

(d)Information.  The Investor understands that its investment in the Securities
involves a high degree of risk.  The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice from its own independent advisors as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities and is not relying on any accounting, legal, tax or other advice from
the Company or its officers, employees, representatives or advisors.

 

(e)No Governmental Review.  The Investor understands that no federal, state or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of an investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

 

(f) Transfer or Sale. The Investor understands that (i) the Securities may not
be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144.

 

(g)Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(h)Residency.  The Investor’s principal place of business is in the State of
Illinois.

 

-12-

194229821 v2

--------------------------------------------------------------------------------

 

 

(i)No Short Selling.  The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

4.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that as of the Execution
Date and as of the Commencement Date:

 

(a)Organization and Qualification.  The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any of its Subsidiaries is in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.  The Company has no
Subsidiaries except as set forth on Exhibit 21 to the Company’s Registration
Statement on Form 10 filed with the SEC on June 29, 2016.

 

(b)Authorization; Enforcement; Validity.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents to which it is a
party, and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation, the issuance of
the Commitment Shares and the reservation for issuance and the issuance of the
Purchase Shares issuable under this Agreement, have been duly authorized by the
Company's Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its shareholders, (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies. The Board of Directors of the Company has passed all applicable
resolutions (the “Resolutions”) to authorize this Agreement and the transactions
contemplated hereby.  The Resolutions are valid, in full force and effect and
have not been modified or supplemented in any respect.  The Company has
delivered to the Investor a certified copy of the Resolutions passed by the
Board of Directors of the Company.  Except as set forth in this Agreement, no
other approvals or consents of the Company’s Board of Directors, any authorized
committee thereof, and/or shareholders is necessary under applicable laws, and
the Certificate of Incorporation and Bylaws of the Company, to authorize the
execution and delivery of this Agreement or any of the transactions contemplated
hereby, including, but not limited to, the issuance of the Commitment Shares and
the issuance of the Purchase Shares.

 

 

-13-

194229821 v2

--------------------------------------------------------------------------------

 

(c)Capitalization.  As of the date hereof, the authorized capital stock of the
Company is set forth in the Company’s Quarterly Report on Form 10-Q filed on
November 14, 2018 for the quarter ended September 30, 2018.  Except as disclosed
in the SEC Documents (as defined below) or on Schedule 4(c), (i) no shares of
the Company's capital stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act, (v) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement.  The
Company has furnished to the Investor true and correct copies of (A) the
Company's certificate of incorporation, as amended and as in effect on the date
hereof (the "Certificate of Incorporation"), (B) the Company's Bylaws, as
amended and as in effect on the date hereof (the "Bylaws"), and (C) summaries of
the material terms of all securities convertible into or exercisable for Common
Stock, if any, and copies of any documents containing the material rights of the
holders thereof in respect thereto, which in the case of these clauses (A), (B)
and (C), are not disclosed in any SEC Document or filed as an exhibit thereto.

 

(d)Issuance of Securities.  Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  Upon issuance in accordance with the
terms and conditions of this Agreement, the Commitment Shares shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Thirty-five million (35,000,000) shares of Common Stock
(the “Reserve Amount”) have been duly authorized and reserved for issuance upon
purchase under this Agreement as Purchase Shares.

 

(e)No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares and the Commitment Shares) will
not (i) result in a violation of the Certificate of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to

 

-14-

194229821 v2

--------------------------------------------------------------------------------

 

result in a Material Adverse Effect.  Neither the Company nor its Subsidiaries
is in violation of any term of or in default under its Certificate of
Incorporation, any Certificate of Designation, Preferences and Rights of any
outstanding series of preferred stock of the Company or Bylaws or their
organizational charter or bylaws, respectively.  Neither the Company nor any of
its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments that could not reasonably be expected to have a
Material Adverse Effect.  The business of the Company and its Subsidiaries is
not being conducted, and shall not be conducted, in violation of any law,
ordinance or regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  Except as
specifically contemplated by this Agreement and as required under the Securities
Act or applicable state securities laws and the rules and regulations of the
Principal Market, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or thereof.
 Except as set forth elsewhere in this Agreement, all consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence shall be obtained or effected on or prior to
the Commencement Date.  Except as disclosed in the SEC Documents (as defined
below), since one year prior to the date hereof, the Company has not received
nor delivered any notices or correspondence from or to the Principal Market,
other than notices with respect to listing of additional shares of Common Stock
and other routine correspondence. Except as disclosed in the SEC Documents, the
Principal Market has not commenced any delisting proceedings against the
Company.

 

(f)SEC Documents; Financial Statements. The Company is, and has been during the
12-month period immediately preceding the date of this Agreement, required to
file reports, schedules, forms, statements and other documents with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company with the SEC under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, and under the Securities Act, in each case
during the 12-month period immediately preceding the date of this Agreement (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Documents”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Documents prior to the expiration of any such
extension.  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable. None of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.  Except
as set forth in the SEC Documents, the Company has received no notices or
correspondence from the SEC for the one year preceding the date hereof.  The SEC
has not commenced any enforcement proceedings against the Company or any of its
Subsidiaries.

 

 

-15-

194229821 v2

--------------------------------------------------------------------------------

 

(g)Absence of Certain Changes.  Except as disclosed in the SEC Documents, since
December 31, 2017, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries.  The Company is not in violation or default of (i)
any provision of the Certificate of Incorporation or Bylaws, (ii) the terms of
any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject, or (iii) any
statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of its properties, which,
in the case of clauses (ii) or (iii), could be reasonably expected to have a
Material Adverse Effect.  Except as described in the SEC Documents, no dispute
between the Company and any third party exists or, to the knowledge of the
Company, is threatened or imminent that could reasonably be expected to have a
Material Adverse Effect. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

 

(h)Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company or any of its Subsidiaries, threatened
against or affecting the Company, the Common Stock or any of the Company’s or
its Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.  

 

(i)Acknowledgment Regarding Investor’s Status.  The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby.  The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities.  The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j)No Aggregated Offering.  Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated or aggregated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.

 

(k)Intellectual Property Rights.  Except as disclosed in the SEC Documents, the
Company and its Subsidiaries own or possess adequate rights or licenses to use
all material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and rights necessary to
conduct their respective businesses as now conducted.  Except as disclosed in
the SEC Documents, none of the Company’s material trademarks, service marks,
patents, patent rights, copyrights, licenses, or other registered intellectual
property rights have expired or terminated, or, by the terms and conditions
thereof, could expire or terminate within two years from the date of this
Agreement; provided, however that

 

-16-

194229821 v2

--------------------------------------------------------------------------------

 

Company may allow trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights to expire or may terminate such rights if
reasonable to do so within the ordinary course of business, which includes
adjustments to the Company’s business strategy and/or its product
portfolio.  The Company and its Subsidiaries do not have any knowledge of any
infringement by the Company or its Subsidiaries of any valid and enforceable
trademark, trade name rights, copyrights, licenses, service names, service
marks, service mark registrations, or trade secrets which could reasonably be
believed to be material to the operations, assets, business or financial
condition of the Company and its Subsidiaries.  There is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its Subsidiaries regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other infringement,
which could reasonably be expected to have a Material Adverse Effect.

 

(l)Environmental Laws.  The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)Title.   Except as set forth in the SEC Documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and its Subsidiaries, in
each case free and clear of all liens, encumbrances and defects (“Liens”) and,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and its Subsidiaries are in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

(n)Insurance.  The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.

 

(o)Regulatory Permits.  Except as disclosed in the SEC Documents, the Company
and its Subsidiaries possess all material certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

 

 

-17-

194229821 v2

--------------------------------------------------------------------------------

 

(p)Tax Status.  Except as set forth on Schedule 4(p) the Company and each of its
Subsidiaries has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

(q)Transactions With Affiliates.   Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors) that is required to be disclosed and is not
disclosed, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than for (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii)
other employee benefits, including stock option agreements under any stock
option plan of the Company.

 

(r)Application of Takeover Protections.  The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation,
the laws of the state of its incorporation or otherwise which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.

 

(s) Disclosure.   Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or the SEC Documents.   The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company.  All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

 

(t)Foreign Corrupt Practices; Money Laundering Laws; Sanctions.  Neither the
Company nor any of the Subsidiaries nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or any of the
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the

 

-18-

194229821 v2

--------------------------------------------------------------------------------

 

mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Company, the
Subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith. The operations of the
Company and the Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements
and the money laundering statutes and the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency, including, without limitation,
Title 18 U.S. Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act,
and international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened. Neither the Company nor any of its
Subsidiaries, nor to the knowledge of the Company any of the directors, officers
or employees, agents, affiliates or representatives of the Company or its
Subsidiaries, is an individual or entity that is, or is owned or controlled by
an individual or entity that is: (i) the subject of any sanctions administered
or enforced by the U.S. Department of Treasury's Office of Foreign Assets
Control, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), nor
(ii) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
Libya, North Korea, Venezuela, Sudan and Syria). Neither the Company nor any of
its Subsidiaries will, directly or indirectly, use the proceeds of the offering,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other individual or entity: (i) to fund or facilitate
any activities or business of or with any individual or entity or in any country
or territory that, at the time of such funding or facilitation, is the subject
of Sanctions or (ii) in any other manner that will result in a violation of
Sanctions by any individual or entity (including any individual or entity
participating in the offering, whether as underwriter, advisor, investor or
otherwise). For the past five years, neither the Company nor any of its
Subsidiaries has knowingly engaged in, and is not now knowingly engaged in, any
dealings or transactions with any individual or entity, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.

 

(u)DTC Eligibility.  The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(v) Accounting Controls; Sarbanes-Oxley. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the SEC Documents, the Company has concluded that its
internal control over financial reporting is effective and none of the Company,
its board of directors and audit committee is

 

-19-

194229821 v2

--------------------------------------------------------------------------------

 

aware of any “significant deficiencies” or “material weaknesses” (each as
defined by the rules adopted by the SEC) in its internal control over financial
reporting, or any fraud, whether or not material, that involves management or
other employees of the Company and its Subsidiaries who have a significant role
in the Company’s internal controls; and since the end of the latest audited
fiscal year, there has been no change in the Company’s internal control over
financial reporting (whether or not remediated) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company’s board of directors has, subject to the
exceptions, cure periods and the phase in periods specified in the applicable
stock exchange rules of the Principal Market (“Exchange Rules”), validly
appointed an audit committee to oversee internal accounting controls whose
composition satisfies the applicable independence and other requirements of the
Exchange Rules and the rules under the Exchange Act, and the Company’s board of
directors and/or the audit committee has adopted a charter that satisfies the
requirements of the Exchange Rules and the rules under the Exchange Act. Neither
the Company’s board of directors nor the audit committee has been informed, nor
is any director of the Company or the Company aware, of (A) any significant
deficiencies in the design or operation of the Company’s internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data or any material weakness in the Company’s internal
controls; or (B) any fraud, whether or not material, that involves management or
other employees of the Company who have a significant role in the Company’s
internal controls. No relationship, direct or indirect, exists between or among
the Company, on the one hand, and the directors, officers, shareholders,
customers or suppliers of the Company, on the other hand, which is required to
be described in the Registration Statement which is not so described. The
Company has not, directly or indirectly, extended or maintained credit, or
arranged for the extension of credit, or renewed an extension of credit, in the
form of a personal loan to or for any of its directors or executive officers in
violation of applicable laws, including Section 402 of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”).

 

(w)Certain Fees. Except as disclosed on Schedule 4(x), no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents. Except as disclosed on Schedule 4(x), the Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4(x) that may be due in connection with the transactions contemplated by the
Transaction Documents.

(x)Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

(y)Listing and Maintenance Requirements. The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the twelve (12) months preceding the date
hereof, received any notice from any Person to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Principal
Market. Except as disclosed in the SEC Documents, the Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

(z)Accountants.  The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

 

-20-

194229821 v2

--------------------------------------------------------------------------------

 

(aa)No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(bb)Benefit Plans; Labor Matters.  Each benefit and compensation plan,
agreement, policy and arrangement that is maintained, administered or
contributed to by the Company for current or former employees or directors of,
or independent contractors with respect to, the Company has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations and the Company has complied in all material
respects with all applicable statutes, orders, rules and regulations in regard
to such plans, agreements, policies and arrangements. Each stock option granted
under any stock option plan of the Company (each, a “Stock Plan”) was granted
with a per share exercise price no less than the market price per common share
on the grant date of such option in accordance with the rules of the Principal
Market, and no such grant involved any “back-dating,” “forward-dating” or
similar practice with respect to the effective date of such grant; each such
option (i) was granted in compliance in all material respects with applicable
laws and with the applicable Stock Plan(s), (ii) was duly approved by the Board
of Directors (or a duly authorized committee thereof) of the Company, and (iii)
has been properly accounted for in the Company's financial statements and
disclosed, to the extent required, in the Company's filings or submissions with
the SEC, and the Principal Market. No labor problem or dispute with the
employees of the Company exists or is threatened or imminent, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its principal suppliers or contractors, that could have a Material Adverse
Effect.

 

(cc)Regulatory. Except as described in the SEC Documents, the Company and each
of its Subsidiaries: (A) is and at all times has been in material compliance
with all applicable U.S. and foreign statutes, rules, regulations, or guidance
applicable to Company and its Subsidiaries (“Applicable Laws”), except as could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; (B) have not received any notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from any
federal, state, or foreign governmental authority having authority over the
Company (“Governmental Authority”) alleging  or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) possess all material Authorizations
and such material Authorizations are valid and in full force and effect and are
not in violation of any term of any such material Authorizations; (D) have not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product operation or activity is in violation of
any Applicable Laws or Authorizations and have no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) have not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and the Company
has no knowledge that any such Governmental Authority is considering such
action; and (F) have filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or material
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission). To the Company's
knowledge, all studies, tests and preclinical and clinical trials conducted by
or on behalf of the Company were and, if still pending, are, in all material
respects, being conducted in accordance with experimental protocols, procedures
and controls pursuant to accepted professional scientific standards and all
applicable laws,

 

-21-

194229821 v2

--------------------------------------------------------------------------------

 

including, without limitation, the United States Federal Food, Drug and Cosmetic
Act; the descriptions of the results of such studies, tests and trials contained
in the SEC Documents are accurate and complete in all material respects and
fairly present the data derived from such studies, tests and trials; the
descriptions in the SEC Documents of the results of such clinical trials are
consistent in all material respects with such results and to the Company’s
knowledge there are no other studies or other clinical trials whose results are
materially inconsistent with or otherwise materially call into question the
results described or referred to in the SEC Documents; and the Company has not
received any notices or correspondence from any Governmental Authority requiring
the termination, suspension or material modification of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company or its
Subsidiaries. The Company has concluded that it uses commercially reasonable
efforts to review, from time to time, the progress and results of the studies,
tests and preclinical and clinical trials and, based upon (i) the information
provided to the Company by the third parties conducting such studies, tests,
preclinical studies and clinical trials that are described in the SEC Documents
and the Company’s review of such information, and (ii) the Company’s actual
knowledge, the Company reasonably believes that the descriptions of the results
of such studies, tests, preclinical studies and clinical trials are accurate and
complete in all material respects.

 

(dd)Absence of Schedules. In the event that at Closing, the Company does not
deliver any disclosure schedule contemplated by this Agreement, the Company
hereby acknowledges and agrees that each such undelivered disclosure schedule
shall be deemed to read as follows: “Nothing to Disclose”.

 

5.COVENANTS.

 

(a)Filing of Current Report and Registration Statement.  The Company agrees that
it shall, within the time required under the Exchange Act, file with the SEC a
report on Form 8-K relating to the transactions contemplated by, and describing
the material terms and conditions of, the Transaction Documents (the “Current
Report”). The Company further agrees that it shall, within thirty (30) calendar
days of the Execution Date, a registration statement (“Registration Statement”)
covering only the resale of the Purchase Shares and Commitment Shares in
accordance with the terms of the Registration Rights Agreement by and between
the Company and the Investor dated as of the Execution Date (the “Registration
Rights Agreement”).   The Company shall permit the Investor to review and
comment upon the Current Report at least two (2) Business Days prior to their
filing with the SEC, the Company shall give due consideration to all such
comments, and the Company shall not file the Current Report with the SEC in a
form to which the Investor reasonably objects. The Investor shall use its
reasonable best efforts to comment upon the Current Report within one (1)
Business Day from the date the Investor receives the final pre-filing draft
version thereof from the Company. The Investor shall furnish to the Company such
information regarding itself, the Securities held by it and the intended method
of distribution thereof, including any arrangement between the Investor and any
other Person relating to the sale or distribution of the Securities, as shall be
reasonably requested by the Company in connection with the preparation and
filing of the Current Report, and shall otherwise cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of the Current Report with the SEC.

 

(b)Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the issuance of
the Commitment Shares and the sale of the Purchase Shares to the Investor under
this Agreement and (ii) any subsequent resale of all Commitment Shares and all
Purchase Shares by the Investor, in each case, under applicable securities or
“Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Investor during the Registration Period, and shall
provide evidence of any such action so taken to the Investor.

 

 

-22-

194229821 v2

--------------------------------------------------------------------------------

 

(c)Listing/DTC.  The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall maintain, so long as any shares
of Common Stock shall be so listed, such listing of all such Securities from
time to time issuable hereunder. The Company shall use reasonable best efforts
to maintain the listing of the Common Stock on the Principal Market and shall
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock on the Principal Market.  The Company shall promptly, and in no event
later than the following Business Day, provide to the Investor copies of any
notices it receives from any Person regarding the continued eligibility of the
Common Stock for listing on the Principal Market; provided, however, that the
Company shall not be required to provide the Investor copies of any such notice
that the Company reasonably believes constitutes material non-public information
and the Company would not be required to publicly disclose such notice in any
report or statement filed with the SEC and under the Exchange Act or the
Securities Act. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 5(c).  The Company shall take all
action necessary to ensure that its Common Stock can be transferred
electronically as DWAC Shares.

 

(d)Prohibition of Short Sales and Hedging Transactions.  The Investor agrees
that, beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.  

 

(e)Issuance of Commitment Shares.  In consideration for the Investor’s execution
and delivery of this Agreement, the Company shall cause to be issued to the
Investor a total of 105,467 shares

of Common Stock  immediately upon the execution of this Agreement (the "Initial
Commitment Shares") and 195,867 shares of Common Stock immediately upon the
Commencement Date (the “Additional Commitment Shares”, and together with the
Initial Commitment Shares, the “Commitment Shares”).  The Company shall deliver
(a) on the Execution Date the Irrevocable Transfer Agent Instructions to the
Transfer Agent and cause the Initial Commitment Shares to be issued to the
Investor immediately upon execution of this Agreement and (b) on the
Commencement Date the Commencement Irrevocable Transfer Agent Instructions to
the Transfer Agent and cause the Additional Commitment Shares to be issued to
the Investor within one Business Day of the Commencement Date, and, for the
avoidance of doubt, upon each such issuance, all of the Initial Commitment
Shares and Additional Commitment Shares, respectively, shall be fully earned,
whether or not any other Purchase Shares are purchased by the Investor under
this Agreement and irrespective of any subsequent termination of this Agreement.

 

(f)Due Diligence; Non-Public Information.  During the term of this Agreement,
the Investor shall have the right, from time to time as the Investor may
reasonably deem appropriate, to perform reasonable due diligence on the Company
during normal business hours.  The Company and its officers and employees shall
provide information and reasonably cooperate with the Investor in connection
with any reasonable request by the Investor related to the Investor’s due
diligence of the Company.  Each party hereto agrees not to disclose any
Confidential Information of the other party to any third party and shall not use
the Confidential Information for any purpose other than in connection with, or
in furtherance of, the transactions contemplated hereby.  Each party hereto
acknowledges that the Confidential Information shall remain the property of the
disclosing party and agrees that it shall take all reasonable measures to
protect the secrecy of any Confidential Information disclosed by the other
party. From and after the date of this Agreement, the Company confirms that
neither it nor any other Person acting on its behalf shall provide the

 

-23-

194229821 v2

--------------------------------------------------------------------------------

 

Investor or its agents or counsel with any information that the Company believes
constitutes material, non-public information, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD under the Exchange Act. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided herein or in the other Transaction Documents, the Investor shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company; provided the Investor shall have first provided
notice to the Company that it believes it has received information that
constitutes material, non-public information, the Company shall have at least 24
hours to publicly disclose such material, non-public information prior to any
such disclosure by the Investor, and the Company shall have failed to publicly
disclose such material, non-public information within such time period. The
Investor shall not have any liability to the Company, any of its Subsidiaries,
or any of their respective directors, officers, employees, shareholders or
agents, for any such disclosure. The Company understands and confirms that the
Investor shall be relying on the foregoing covenants in effecting transactions
in securities of the Company.

(g)Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Regular Purchase, Accelerated Purchase and Additional
Accelerated Purchase or shall use such other method, reasonably satisfactory to
the Investor and the Company.

(h)Taxes.  The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any Common
Stock to the Investor made under this Agreement.  

 

(i) Effective Registration Statement. Once the Registration Statement becomes
effective, the Company shall use its reasonable best efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act, and to keep the Registration Statement current and available for
issuances and sales of all of the Securities by the Company to the Investor, and
for the resale by the Investor as prescribed by Registration Rights Agreement,
the Company shall comply with all applicable federal, state and foreign
securities laws in connection with the offer, issuance and sale of the
Securities contemplated by the Transaction Documents. Without limiting the
generality of the foregoing, neither the Company nor any of its officers,
directors or affiliates will take, directly or indirectly, any action designed
or intended to stabilize or manipulate the price of any security of the Company,
or which would reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company.

 

(j)Compliance with Laws. The Company and each of its Subsidiaries shall
maintain, or cause to be maintained, all material permits, licenses and other
authorizations required by federal, state and local law in order to conduct
their businesses substantially as described in the SEC Documents, and the
Company and each of its Subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable laws, except where the failure
to maintain or be in compliance with such permits, licenses and authorizations
could not reasonably be expected to have a Material Adverse Effect. The Company
shall comply with all requirements imposed upon it by the Securities Act and the
Exchange Act and applicable U.S. state securities or “Blue Sky” laws as from
time to time may be in force in connection with the offer, issuance and sale of
the Securities contemplated by the Transaction Documents. Without limiting the
generality of the foregoing, neither the Company nor any of its officers,
directors or affiliates will take, directly or indirectly, any action designed
or intended to stabilize or manipulate the price of any security of the Company,
or which would reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company. The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor the Subsidiaries will be or become, at any time prior to the termination of
this Agreement, an

 

-24-

194229821 v2

--------------------------------------------------------------------------------

 

“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the SEC’s current interpretation as to entities that are
not considered an investment company. The Company and the Subsidiaries will use
their best efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act and The Dodd–Frank Wall Street Reform and Consumer Protection
Act.

 

(k)Stop Orders.  The Company shall advise the Investor promptly (but in no event
later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement or for any additional information; (ii)
of the Company’s receipt of notice of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement, or of the Company’s
receipt of any notification of the suspension of qualification of the Securities
for offering or sale in any jurisdiction or the initiation or contemplated
initiation of any proceeding for such purpose; and (iii) of the Company becoming
aware of the happening of any event, which makes any statement of a material
fact made in the Registration Statement untrue or which requires the making of
any additions to or changes to the statements then made in the Registration
Statement in order to state a material fact required by the Securities Act to be
stated therein or necessary in order to make the statements then made therein
not misleading, or of the necessity to amend the Registration Statement to
comply with the Securities Act or any other law. The Company shall not be
required to disclose to the Investor the substance or specific reasons of any of
the events set forth in clauses (i) through (iii) of the immediately preceding
sentence, but rather, shall only be required to disclose that the event has
occurred. The Company shall not deliver to the Investor any Regular Purchase
Notice, Accelerated Purchase Notice or Additional Accelerated Purchase Notice,
and the Investor shall not be obligated to purchase any shares of Common Stock
under this Agreement, during the continuation or pendency of any of the
foregoing events. If at any time the SEC shall issue any stop order suspending
the effectiveness of the Registration Statement, the Company shall use its
reasonable best efforts to obtain the withdrawal of such order at the earliest
possible time. The Company shall furnish to the Investor, without charge, a copy
of any correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to the Registration Statement.

 

(l)Amendments to Registration Statement. Except as provided in this Agreement
and other than periodic and current reports required to be filed pursuant to the
Exchange Act, the Company shall not file with the SEC any amendment to the
Registration Statement that refers to the Investor, the Transaction Documents or
the transactions contemplated thereby, in each case with respect to which (a)
the Investor shall not previously have been advised and afforded the opportunity
to review and comment thereon at least two (2) Business Days prior to filing
with the SEC, as the case may be, (b) the Company shall not have given due
consideration to any comments thereon received from the Investor or its counsel,
or (c) the Investor shall reasonably object, unless the Company reasonably has
determined that it is necessary to amend the Registration Statement to comply
with the Securities Act or any other applicable law or regulation, in which case
the Company shall promptly (but in no event later than 24 hours) so inform the
Investor, the Investor shall be provided with a reasonable opportunity to review
and comment upon any disclosure referring to the Investor, the Transaction
Documents or the transactions contemplated thereby, as applicable, and the
Company shall expeditiously furnish to the Investor a copy thereof. In addition,
for so long as, in the reasonable opinion of counsel for the Investor, the
prospectus contained in the Registration Statement (the “Prospectus”) is
required to be delivered in connection with any acquisition or sale of
Securities by the Investor, the Company shall not file any Prospectus Supplement
with respect to the Securities without furnishing to the Investor as many copies
of such Prospectus Supplement, together with the Prospectus, as the Investor may
reasonably request.

 

 

-25-

194229821 v2

--------------------------------------------------------------------------------

 

(m)Prospectus Delivery.  The Company consents to the use of the Prospectus (and
of each Prospectus Supplement thereto) in accordance with the provisions of the
Securities Act and with the securities or “blue sky” laws of the jurisdictions
in which the Securities may be sold by the Investor, in connection with the
offering and sale of the Securities and for such period of time thereafter as
the Prospectus is required by the Securities Act to be delivered in connection
with sales of the Securities. The Company will make available to the Investor
upon request, and thereafter from time to time will furnish to the Investor, as
many copies of the Prospectus (and each Prospectus Supplement thereto) as the
Investor may reasonably request for the purposes contemplated by the Securities
Act within the time during which the Prospectus is required by the Securities
Act to be delivered in connection with sales of the Securities. If during such
period of time any event shall occur that in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, is required to be set forth in the Registration Statement, the
Prospectus or any Prospectus Supplement or should be set forth therein in order
to make the statements made therein (in the case of the Prospectus or any
Prospectus Supplement, in light of the circumstances under which they were made)
not misleading, or if in the reasonable judgment of the Company and its counsel,
or in the reasonable judgment of the Investor and its counsel, it is otherwise
necessary to amend the Registration Statement or supplement the Prospectus or
any Prospectus Supplement to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 5(l) above, file with the SEC an appropriate amendment to the
Registration Statement or an appropriate Prospectus Supplement and in each case
shall expeditiously furnish to the Investor, at the Company’s expense, such
amendment to the Registration Statement or such Prospectus Supplement, as
applicable, as may be necessary to reflect any such change or to effect such
compliance. The Company shall have no obligation to separately advise the
Investor of, or deliver copies to the Investor of, the SEC Documents, all of
which the Investor shall be deemed to have notice of.

 

(n)Aggregation.  From and after the date of this Agreement, neither the Company,
nor or any of its affiliates will, and the Company shall use its reasonable best
efforts to ensure that no Person acting on their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would cause this offering of the
Securities by the Company to the Investor to be aggregated with other offerings
by the Company in a manner that would require stockholder approval pursuant to
the rules of the Principal Market on which any of the securities of the Company
are listed or designated, unless stockholder approval is obtained before the
closing of such subsequent transaction in accordance with the rules of such
Principal Market.

 

(o)Other Transactions. During the term of this Agreement, the Company shall not
enter into, announce or recommend to its shareholders any agreement, plan,
arrangement or transaction in or of which the terms thereof would restrict,
materially delay, conflict with or impair the ability or right of the Company to
perform its obligations under the Transaction Documents, including, without
limitation, the obligation of the Company to deliver the Purchase Shares and the
Commitment Shares to the Investor in accordance with the terms of the
Transaction Documents.

 

(p)Limitation on Variable Rate Transactions.  From and after the date of this
Agreement until the Maturity Date, the Company and its Subsidiaries shall be
prohibited from effecting or entering into an agreement to effect any issuance
by the Company or any of its Subsidiaries of Common Stock or Common Stock
Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction, other than in connection with an Exempt Issuance (as defined
below).  The Investor shall be entitled to seek injunctive relief against the
Company and its Subsidiaries to preclude any such issuance, which remedy shall
be in addition to any right to collect damages, without the necessity of showing
economic loss and without any bond or other security being required. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any equity or debt securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock or Common Stock

 

-26-

194229821 v2

--------------------------------------------------------------------------------

 

Equivalents either (A) at a conversion price, exercise price, exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the Common Stock at any time after the initial issuance of such
equity or debt securities (including, without limitation, pursuant to any
“cashless exercise” provision), or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such equity or debt security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock (including, without limitation, any “full
ratchet” or “weighted average” anti-dilution provisions, but not including any
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction), (ii) issues or
sells any equity or debt securities, including without limitation, Common Stock
or Common Stock Equivalents, either (A) at a price that is subject to being
reset at some future date after the initial issuance of such debt or equity
security or upon the occurrence of specified or contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock (other than standard anti-dilution protection for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction),
or (B) that is subject to or contains any put, call, redemption, buy-back,
price-reset or other similar provision or mechanism (including, without
limitation, a “Black-Scholes” put or call right) that provides for the issuance
of additional equity securities of the Company or the payment of cash by the
Company, or (iii) enters into any agreement, including, but not limited to, an
“equity line of credit”, “at-the-market offering” that is not an Exempt Issuance
or other continuous offering or similar offering of Common Stock or Common Stock
Equivalents, whereby the Company may sell Common Stock or Common Stock
Equivalents at a future determined price. “Exempt Issuance” means the issuance
of (a) Common Stock, options or other equity incentive awards to employees,
officers, directors or vendors of the Company pursuant to any equity incentive
plan duly adopted for such purpose, by the Board of Directors or a majority of
the members of a committee of directors established for such purpose, (b) any
Securities issued to the Investor pursuant to this Agreement, (c) shares of
Common Stock, Common Stock Equivalents or other securities issued to the
Investor pursuant to any other existing or future contract, agreement or
arrangement between the Company and the Investor, (d) shares of Common Stock,
Common Stock Equivalents or other securities upon the exercise, exchange or
conversion of any shares of Common Stock, Common Stock Equivalents or other
securities held by the Investor at any time, (e) any securities issued upon the
exercise or exchange of or conversion of any Common Stock Equivalents issued and
outstanding on the date of this Agreement, provided that such securities or
Common Stock Equivalents referred to in this clause (e) have not been amended
since the date of this Agreement to increase the number of such securities or
Common Stock underlying such securities or to decrease the exercise price,
exchange price or conversion price of such securities, (f) Common Stock
Equivalents that are convertible into, exchangeable or exercisable for, or
include the right to receive shares of Common Stock at a conversion price,
exercise price, exchange rate or other price (which may be below the then
current market price of the Common Stock) that is fixed at the time of initial
issuance of such Common Stock Equivalents (subject only to standard
anti-dilution protection for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction), which fixed conversion
price, exercise price, exchange rate or other price shall not at any time after
the initial issuance of such Common Stock Equivalent be based upon or varying
with the trading prices of or quotations for the Common Stock or subject to
being reset at some future date, (g) securities issued pursuant to acquisitions,
divestitures, licenses, partnerships, collaborations or strategic transactions
approved by the Board of Directors or a majority of the members of a committee
of directors established for such purpose, which acquisitions, divestitures,
licenses, partnerships, collaborations or strategic transactions can have a
Variable Rate Transaction component, provided that any such issuance shall only
be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities, (h) Common Stock issued pursuant to an “at-the-market
offering” by the Company exclusively through a registered broker-dealer acting
as agent of the Company pursuant to a written

 

-27-

194229821 v2

--------------------------------------------------------------------------------

 

agreement between the Company and such registered broker-dealer or (i)
securities (such as warrants)  or Common Stock issued in connection with future
financings or offerings of the Company, such as but not limited to, registered
direct offerings, rights offerings, and confidentially marketed public
offerings; provided such transactions do not involve a Variable Rate
Transaction.

6.TRANSFER AGENT INSTRUCTIONS.

 

(a)On the date of this Agreement, the Company shall issue to the Transfer Agent
irrevocable instructions, in the form substantially similar to those used by the
Investor in substantially similar transactions and in any case agreed to by the
Investor, to issue the Securities in accordance with the terms of this Agreement
(the “Irrevocable Transfer Agent Instructions”). The Company warrants to the
Investor that no instruction other than as set forth in this Section 6 will be
given by the Company to the Transfer Agent with respect to the Securities, and
the Securities shall otherwise be freely transferable on the books and records
of the Company.

 

(b)On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met, the Company shall, no later than one (1) Business Day following the
delivery by the Investor to the Company or the Transfer Agent of one or more
legended certificates or book-entry statements representing the Commitment
Shares (which certificates or book-entry statements the Investor shall promptly
deliver on or prior to the first to occur of the events described in clauses (i)
and (ii) of this sentence), as directed by the Investor, issue and deliver (or
cause to be issued and delivered) to the Investor, as requested by the Investor,
either: (A) a certificate or book-entry statement representing such Commitment
Shares that is free from all restrictive and other legends or (B) a number of
shares of Common Stock equal to the number of Commitment Shares represented by
the certificate(s) or book-entry statement(s) so delivered by the Investor as
DWAC Shares. The Company shall take all actions to carry out the intent and
accomplish the purposes of the immediately preceding sentence, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Transfer Agent, and any successor transfer
agent of the Company, as may be requested from time to time by the Investor or
necessary or desirable to carry out the intent and accomplish the purposes of
the immediately preceding sentence. On the Commencement Date, the Company shall
issue to the Transfer Agent, and any subsequent transfer agent, (i) irrevocable
instructions in the form substantially similar to those used by the Investor in
substantially similar transactions (the “Commencement Irrevocable Transfer Agent
Instructions”) and (ii) the notice of effectiveness of the Registration
Statement in the form attached as an exhibit to the Registration Rights
Agreement (the “Notice of Effectiveness of Registration Statement”), in each
case to issue the Commitment Shares and the Purchase Shares in accordance with
the terms of this Agreement and the Registration Rights Agreement. All Purchase
Shares to be issued from and after Commencement to or for the benefit of the
Investor pursuant to this Agreement shall be issued only as DWAC Shares. The
Company represents and warrants to the Investor that, while this Agreement is
effective, no instruction other than the Commencement Irrevocable Transfer Agent
Instructions and the Notice of Effectiveness of Registration Statement referred
to in this Section 6(b) will be given by the Company to the Transfer Agent with
respect to the Purchase Shares or the Commitment Shares from and after
Commencement, and the Purchase Shares and the Commitment Shares covered by the
Registration Statement shall otherwise be freely transferable on the books and
records of the Company. The Company agrees that if the Company fails to fully
comply with the provisions of this Section 6(b) within five (5) Business Days of
the Investor providing the deliveries referred to above, the Company shall, at
the Investor’s written instruction, purchase such Shares of Common Stock
containing the Restrictive Legend from the Investor at the greater of the (i)
purchase price paid for such shares of Common Stock (as applicable) and (ii) the
Closing Sale Price of the Common Stock on the date of the Investor’s written
instruction.

 

 

-28-

194229821 v2

--------------------------------------------------------------------------------

 

 

7.

CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE

SALES OF COMMON STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

 

(a)The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

(b)No stop order with respect to the Registration Statement shall be pending or
threatened by the SEC; and

 

(c)The representations and warranties of the Investor shall be true and correct
in all material respects as of the Execution Date and as of the Commencement
Date as though made at that time.

 

 

8.

CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

 

(a)The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b)The Common Stock shall be listed or quoted on the Principal Market and all
Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

 

(c)The Investor shall have received opinions of the Company's legal counsel
which are customary of transactions of this type dated as of the Commencement
Date substantially in the forms agreed to prior to the date of this Agreement by
the Company’s legal counsel and the Investor’s legal counsel;

 

(d)The representations and warranties of the Company contained in this Agreement
shall be true and correct in all material respects (except to the extent that
any of such representations and warranties is qualified as to materiality, in
which case, any of such representations and warranties shall be true and correct
as so qualified) as of the Execution Date and as of the Commencement Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
as of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Commencement Date.  The Investor shall have received
a certificate, executed by the CEO, President or CFO of the Company, dated as of
the Commencement Date, to the foregoing effect in the form attached hereto as
Exhibit A;

 

(e)The Board of Directors of the Company shall have adopted resolutions in
connection with this Agreement and the transactions contemplated hereby which
shall be in full force and effect without any amendment or supplement thereto as
of the Commencement Date;  

 

-29-

194229821 v2

--------------------------------------------------------------------------------

 

 

(f)As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock the Reserve Amount, solely for the purpose
of effecting purchases of Purchase Shares hereunder;

 

(g)The Irrevocable Transfer Agent Instructions, the Commencement Irrevocable
Transfer Agent Instructions and the Notice of Effectiveness of Registration
Statement shall have been delivered to the Company’s Transfer Agent (or any
successor transfer agent) and acknowledged in writing by the Company and the
Company’s Transfer Agent (or any successor transfer agent), and the Commitment
Shares shall have been issued directly to the Investor electronically as DWAC
Shares;

 

(h)The Company shall have delivered to the Investor a certificate evidencing the
incorporation and good standing of the Company in the State of Delaware issued
by the Secretary of State of the State of Delaware as of a date within ten (10)
Business Days of the Commencement Date;

 

(i)The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

 

(J)The Company shall have delivered to the Investor an secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit B;

 

(k)The Registration Statement shall become effective and no stop order with
respect to the Registration Statement shall be pending or threatened by the SEC.
The Company shall have a maximum dollar amount of Common Stock registered under
the Registration Statement which is sufficient to issue to the Investor not less
than (i) the full Available Amount worth of Purchase Shares plus (ii) all of the
Commitment Shares. The Current Report shall have been filed with the SEC, as
required pursuant to Section 5(a), and copies of the Prospectus shall have been
delivered to the Investor in accordance with Section 5(m) hereof. Registration
Statement (and the Prospectus of which such Registration Statement is made a
part) shall be current and available for issuances and sales of all of the
Securities by the Company to the Investor, and for the resale of all of the
Securities by the Investor. All reports, schedules, registrations, forms,
statements, information and other documents required to have been filed by the
Company with the SEC at or prior to the Commencement Date pursuant to the
reporting requirements of the Exchange Act shall have been filed with the SEC
within the applicable time periods prescribed for such filings under the
Exchange Act;

 

(l)No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;

 

(m)All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

 

-30-

194229821 v2

--------------------------------------------------------------------------------

 

(n)No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;

 

(o)No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions; and

 

(p)The Company shall have provided the Investor with the information requested
by the Investor in connection with its due diligence requests in accordance with
the terms of Section 5(f) hereof.

 

(q)The Company shall have paid to the Investor $15,000 as reimbursement for the
Investors expenses in connection with entering into this Agreement and the
transactions contemplated hereby.

 

 

9.

INDEMNIFICATION.  

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, members, managers, employees and
direct or indirect investors and any of the foregoing Person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of or relating to: (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
 document contemplated hereby or thereby, (d) any violation of the Securities
Act, the Exchange Act, state securities or “Blue Sky” laws, or the rules and
regulations of the Principal Market in connection with the transactions
contemplated by the Transaction Documents by the Company or any of its
Subsidiaries, affiliates, officers, directors or employees, or (e) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading; provided, however,
that (I) the indemnity contained in clause (c) of this Section 9 shall not apply
to any Indemnified Liabilities which directly and primarily result from the
fraud, gross negligence or willful misconduct of an Indemnitee, (II) the
indemnity contained in clauses (d) and (e) of this Section 9 shall not apply to
any Indemnified Liabilities to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Investor expressly
for use in a Prospectus if the Prospectus was timely made available by the
Company to the Investor pursuant to Section 5(l), (III) the indemnity contained
in clauses (d) and (e)

 

-31-

194229821 v2

--------------------------------------------------------------------------------

 

of this Section 9 shall not inure to the benefit of the Investor to the extent
such Indemnified Liabilities are based on a failure of the Investor to deliver
or to cause to be delivered a Prospectus made available by the Company, if such
Prospectus was timely made available by the Company pursuant to Section 5(l),
and if delivery of such Prospectus would have cured the defect giving rise to
such Indemnified Liabilities, and (IV) the indemnity in this Section 9 shall not
apply to amounts paid in settlement of any claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.  Payment
under this indemnification shall be made within thirty (30) days from the date
the Investor makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by
Investor shall be conclusive evidence, absent manifest error, of the amount due
from the Company to Investor. If any action shall be brought against any
Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

 

10.EVENTS OF DEFAULT.  

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)the effectiveness of the Registration Statement registering the Securities
lapses for any reason (including, without limitation, the issuance of a stop
order or similar order), the Registration Statement is unavailable for the sale
by the Company to the Investor (or the resale by the Investor) of any or all of
the Securities to be issued to the Investor under the Transaction Documents, and
any such lapse or unavailability continues for a period of ten (10) consecutive
Business Days or for more than an aggregate of thirty (30) Business Days in any
365-day period;

 

(b)the suspension of the Common Stock from trading or the failure of the Common
Stock to be listed on the Principal Market for a period of one (1) Business Day,
provided that the Company may not direct the Investor to purchase any Common
Stock during any such suspension;

 

(c)the delisting of the Common Stock from the Nasdaq Global Select Market
provided, however, that the Common Stock are not immediately thereafter trading
on the New York Stock Exchange, the NASDAQ Global Market, The NASDAQ Capital
Market, the NYSE Arca, the OTC Bulletin Board or OTC Markets (or nationally
recognized successor to any of the foregoing);

 

(d)the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within three (3) Business Days after Purchase Date, Accelerated
Purchase Date or Additional Accelerated Purchase Date, as applicable, on which
the Investor is entitled to receive such Purchase Shares;

 

 

-32-

194229821 v2

--------------------------------------------------------------------------------

 

(e)the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;

 

(f)if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(g)if the Company is at any time insolvent, or pursuant to or within the meaning
of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to the
entry of an order for relief against it in an involuntary case, (iii) consents
to the appointment of a Custodian of it or for all or substantially all of its
property, or (iv) makes a general assignment for the benefit of its creditors or
is generally unable to pay its debts as the same become due;

 

(h)a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

 

(i)if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or

 

(j)if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent the Exchange Cap is applicable pursuant to Section 2(d) hereof) and
the Company’s shareholders have not approved the transactions contemplated by
this Agreement in accordance with the applicable rules and regulations of the
Nasdaq Global Select Market, any other Principal Market on which the Common
Stock may be listed or quoted after the date of this Agreement, the Certificate
of Incorporation and the Bylaws.

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Closing Sale Price is
below the Floor Price, the Company shall not deliver to the Investor any Regular
Purchase Notice or Accelerated Purchase Notice, and the Investor shall not
purchase any Common Stock under this Agreement.

 

11.TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.  

 

(b)In the event that the Commencement shall not have occurred on or before
June  20, 2019, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(c) or Section 8(d), as applicable, could not then be satisfied.

 

-33-

194229821 v2

--------------------------------------------------------------------------------

 

 

(c) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below in this Section 11).  The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Investor.  

 

(d)This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

 

(e)If for any reason or for no reason the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g), 10(h), 11(d) and 11(e), any termination of this Agreement
pursuant to this Section 11 shall be effected by written notice from the Company
to the Investor, or the Investor to the Company, as the case may be, setting
forth the basis for the termination hereof).  The representations and warranties
and covenants of the Company and the Investor contained in Sections 3, 4, 5, and
6 hereof, the indemnification provisions set forth in Section 9 hereof and the
agreements and covenants set forth in Sections 10, 11 and 12 shall survive the
Commencement and any termination of this Agreement whether prior to or after
Commencement.  No termination of this Agreement shall (i) affect the Company’s
or the Investor’s rights or obligations under this Agreement with respect to
pending Regular Purchases, Accelerated Purchases and Additional Accelerated
Purchases and the Company and the Investor shall complete their respective
obligations with respect to any pending Regular Purchases, Accelerated Purchases
and Additional Accelerated Purchases under this Agreement or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

 

12.MISCELLANEOUS.

 

(a)Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois.  Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the State of Illinois, County of
Cook, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY

 

-34-

194229821 v2

--------------------------------------------------------------------------------

 

WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(c)Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d)Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)Entire Agreement; Amendment.  This Agreement supersedes all other prior oral
or written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter hereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents. No provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto.

 

(f)Notices.  Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally; (ii)
upon receipt when sent by facsimile or email (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses for such communications shall be:

 

If to the Company:

 

Aptevo Therapeutics, Inc.

2401 4th Avenue, Suite 1050

Seattle, WA 98121

Telephone: 206.838.0500

E-mail:

Attention:

 

 

-35-

194229821 v2

--------------------------------------------------------------------------------

 

With a copy to (which shall not constitute notice or service of process):

 

Cooley LLP

1700 Seventh Avenue, Suite 1900

Seattle, WA 98101

Telephone: 206-452-8756

Facsimile: 206-229-3428

E-mail: ahambelton@cooley.com

Attention:  Alan Hambelton

 

If to the Investor:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone: 312.822.9300

Facsimile: 312.822.9301

E-mail: jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention: Josh Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

 

K&L Gates, LLP

200 South Biscayne Boulevard

Suite 3900

Miami, Florida 33131

Telephone: 305.539.3300

Facsimile: 305.358.7095

E-mail: clayton.parker@klgates.com/matthew.ogurick@klgates.com

Attention: Clayton E. Parker, Esq./Mathew Ogurick, Esq.

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation.  The Investor may not assign its rights or obligations under this
Agreement.

 

(h)No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and,
except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

 

 

-36-

194229821 v2

--------------------------------------------------------------------------------

 

(i)Publicity.  The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, any press release by or on
behalf of the Company relating to the Investor, its purchases hereunder or any
aspect of the Transaction Documents or the transactions contemplated thereby,
not less than 24 hours prior to the issuance thereof. The Investor must be
provided with a final version of any such press release at least 24 hours prior
to any release thereof.

 

(j)Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k)No Financial Advisor, Placement Agent, Broker or Finder.  The Company
represents and warrants to the Investor that, except as disclosed in Schedule
4(x), it has not engaged any financial advisor, placement agent, broker or
finder in connection with the transactions contemplated hereby.  The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated
hereby.  The Company shall pay, and hold the Investor harmless against, any
liability, loss or expense (including, without limitation, attorneys' fees and
out of pocket expenses) arising in connection with any such claim.

 

(l)No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m)Remedies, Other Obligations, Breaches and Injunctive Relief.  The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
other party to comply with the terms of this Agreement.  The parties acknowledge
that a breach by any party of its obligations hereunder will cause irreparable
harm to the non-breaching party and that the remedy at law for any such breach
may be inadequate.  The parties therefore agree that, in the event of any such
breach or threatened breach, the non-breaching party shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

 

(n)Enforcement Costs.  If: (i) this Agreement is placed by a party hereto (the
“Claimant Party”) in the hands of an attorney for enforcement or is enforced by
the such Claimant Party through any legal proceeding; (ii) an attorney is
retained to represent such Claimant Party in any bankruptcy, reorganization,
receivership or other proceedings affecting creditors' rights and involving a
claim under this Agreement; or (iii) an attorney is retained to represent such
Claimant Party in any other proceedings whatsoever in connection with this
Agreement, then the other party shall pay to the Claimant Party, as incurred by
such Claimant Party, all reasonable costs and expenses including attorneys' fees
incurred in connection therewith, in addition to all other amounts due
hereunder.

 

 

-37-

194229821 v2

--------------------------------------------------------------------------------

 

(o)Waivers.  No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought.  No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

(o)Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction effected with respect to the Common Stock except as
specifically stated herein.

 

 

 

*     *     *     *     *

 

-38-

194229821 v2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the Execution Date.

 

THE COMPANY:

 

 

 

APTEVO THERAPEUTICS INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

INVESTOR:

 

 

 

LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC

BY: ALEX NOAH INVESTORS, INC.

 

 

 

By:

 

 

Name:

 

Jonathan Cope

Title:

 

President

 

 

 

 

 

 

 

-39-

194229821 v2

--------------------------------------------------------------------------------

 

SCHEDULES

 

Schedule 4(c)

Capitalization

Schedule 4(p)

Tax Status

Schedule 4(x)

Agent Fees

 

EXHIBITS

 

Exhibit A

Form of Officer’s Certificate

Exhibit B

Form of Secretary’s Certificate

Exhibit C

Information About Investor Furnished to the Company

 

 

 




194229821 v2

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES

Schedule 4(c)                      Capitalization

None. Schedule 4(p)     Tax Status

None.

Schedule 4(x) –  Certain Fees

None.




194229821 v2

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of October 18, 2018,
(“Purchase Agreement”), by and between APTEVO THERAPEUTICS, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned, ___________, ______________ of the Company, hereby certifies as
follows:

 

1.I am the _____________ of the Company and make the statements contained in
this Certificate;

 

2.The representations and warranties of the Company contained in the Purchase
Agreement are true and correct in all material respects (except to the extent
that any of such representations and warranties are qualified as to materiality
in the Purchase Agreement, in which case, such representations and warranties
are true and correct in all material respects as so qualified) as of the date of
the Purchase Agreement and as of the Commencement Date as though made at that
time (except for representations and warranties that speak as of a specific
date, in which case such representations and warranties are true and correct in
all material respects as of such date);

 

3.The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date, to the extent not otherwise waived.

 

4.The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

 

Name:

 

 

Title:

 

 

The undersigned as Secretary of APTEVO THERAPEUTICS, INC., a Delaware
corporation, hereby certifies that ___________ is the duly elected, appointed,
qualified and acting ________ of _________ and that the signature appearing
above is a genuine signature.

 

 

Secretary

 

 

 

194229821 v2

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of December __, 2018
(the “Purchase Agreement”), by and between APTEVO THERAPEUTICS, INC., a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned, ____________, Secretary of the Company, hereby certifies as
follows:

 

1.I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

 

2.Attached hereto as Exhibit A are true, correct and complete copies of the
Company’s Certificate of Incorporation and Bylaws, as amended through the date
hereof, and no action has been taken by the Company, its directors, officers or
shareholders, in contemplation of the filing of any further amendment relating
to or affecting such documents.

 

3.Attached hereto as Exhibit B are true, correct and complete copies of the
resolutions either duly adopted by the Board of Directors of the Company on
_____________, at which a quorum was present and acting throughout, or executed
by all directors in accordance with Delaware General Corporations Law.  Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the shareholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.

 

4.As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit C hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
_________________ 201___.

 

 

Secretary

 

The undersigned as Secretary of APTEVO THERAPEUTICS, INC., a Delaware
corporation, hereby certifies that ___________ is the duly elected, appointed,
qualified and acting ________ of _________ and that the signature appearing
above is a genuine signature.

 

 

 

194229821 v2